ON MOTION
PER CURIAM.

ORDER

The United States moves to summarily affirm the United States Court of Federal Claims’ decision in Henderson v. United States, No. 07-CV-677, 2007 WL 5173635 (Oct. 16, 2007). David E. Henderson responds.
Henderson, acting pro se, filed a complaint at the Court of Federal Claims seeking monetary damages and injunctive relief against the United States for alleged tort claims under the Federal Tort Claims Act, Privacy Act of 1974 and the Freedom of Information Act. Henderson’s basic contention was that he had been harassed by various government agencies in retaliation for his cooperation with the media. On October 16, 2007, the Court of Federal Claims determined that it lacked jurisdiction over Henderson’s asserted tort claims and was without authority to grant injunctive relief.
Henderson filed an appeal seeking review by this court. The United States moves to summarily affirm the Court of Federal Claims’ decision to dismiss Henderson’s complaint. Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). In the present case, it is clear that summary affirmance is warranted.
Here, the Court of Federal Claims correctly concluded that it lacked jurisdiction over Henderson’s claims because they sounded in tort. See 28 U.S.C. § 1491 (the Court of Federal Claims “shall have jurisdiction to render judgment upon any claim against the United States founded either upon the Constitution, or any Act of Congress or any regulation of an executive department, or upon any express or implied contract with the United States, or for liquidated damages or unliquidated damages in cases not sounding in tort”).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to summarily affirm is granted.
(2) All sides shall bear their own costs.